IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,           : No. 19 MAL 2017
                                        :
                 Respondent             : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
                                        :
           v.                           :
                                        :
                                        :
HOLLY ANN CRAWFORD,                     :
                                        :
                 Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of May, 2017, the Petition for Allowance of Appeal is

DENIED.